DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

 

17251 MELFORD BLYD.
SUITE 200
BOWIE, MARYLAND 20715
TELEPHONE: (301) 352-4950
FAX: (301) 352-8691

 

3930 WALNUT STREET
SUITE 250
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:21-cv-01249-GJH Document1 Filed 05/21/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TERESITA VIDELA,
NOTICE OF REMOVAL FROM
Plaintiff, THE CIRCUIT COURT FOR
: MONTGOMERY COUNTY,
Vv. : MARYLAND,
: CASE NO.: 485103-V
ROSS STORES, INC., CIVIL ACTION NO.
Defendant.
PETITION FOR REMOVAL

 

Pursuant to 28 U.S.C., Section 1441(a), the Defendant, Ross Stores, Inc., respectively, notices
the removal of the above-captioned matter to this Honorable Court from the Circuit Court for
Montgomery County, Maryland, based on diversity of citizenship, and as grounds therefor, states as
follows:

1. Onorabout March 15, 2021, the Plaintiff, Teresita Videla, filed the Complaint, attached
as Exhibit A, in the Circuit Court for Montgomery County, Maryland.

2. Onor about April 27, 2021, the Plaintiff served the Defendant copies of the Summons
served on this Defendant, attached as Exhibit B.

3. This Notice of Removal was timely filed, as it is filed within thirty (30) days of service
and within one year of filing of the Complaint.

4. Pursuant to 28 U.S.C., Section 1441 and 1332, complete diversity of citizenship is

established as follows:

Plaintiff is a resident of Maryland.
° The Defendant, Ross Stores, Inc., has it’s principal place of business in

Newark, CA.
DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

 

1725] MELFORD BLVD,
SUITE 200
BOWIE, MARYLAND 20715
TELEPHONE: (301) 352-4950
FAX: (301) 352-8691

3930 WALNUT STREET
SUITE 250
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:21-cv-01249-GJH Document1 Filed 05/21/21 Page 2 of 3

5. As this is a civil action wherein the amount in controversy exceeds $75,000.00,
exclusive of interests and costs, this Honorable Court has diversity jurisdiction over this matter
pursuant to 28 U.S.C., Section 1332.

6. By reason of the foregoing, removal is proper pursuant to 28 U.S.C., Section 1441.

7. Acopy of the Notice of Removal filed with the Circuit Court for Montgomery County,
Maryland is attached as Exhibit C.

8. The Petitioner presents $402.00 by electronic payment, as required by the law.

WHEREFORE, the Defendant, Ross Stores, Inc., respectively, requests to remove this action
from the Circuit Court for Montgomery County, Maryland to the United States District Court for the
District of Maryland.

Respectfully submitted,

DeCARO, DORAN, SICILIANO,
AGHER & DeB

 
  

Anne Marie McGinley;
17251 Melford Boulevard, Suite 200
Bowie, Maryland 20715

(301) 352-4950

(301) 352-8691 - Fax
ameginley@decarodoran.com
Counsel for Defendant
DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DaBLASIS, LLP

 

17251 MELFORD BLYD,
SUITE 200
BOWIE, MARYLAND 20715
TELEPHONE: (301} 352-4950
FAX: (301) 352-8691

 

3930 WALNUT STREET
SUITE 250
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:21-cv-01249-GJH Document1 Filed 05/21/21 Page 3 of 3

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 21st day of May 2021, a copy of the foregoing was
forwarded electronically, and via First Class Mail, postage prepaid to:

Costello Law Group

Thomas C. Costello, Esquire
Matthew T. Holley, Esquire
409 Washington Avenue, #410
Towson, Maryland 21204
tec@costellolawgroup.com
mth@costellolawgroup.com
410/832-8800

Counsel for Plaintiff

 
